Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Original claim 2 currently has the claim number struck out. This appears to have been an inadvertent amendment by the Applicant. Original claim 2 should remain as claim 2.

Closest Prior Art / Reasons for Allowance
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
The two closest prior art references are US Pat. No. 2,572947 (the ‘947 patent) and US Pat. No. 2,526,327 (the ‘327 patent). Both patents teach transparent panels that include glass layers abutting plastic layers, but teach that the layers are bonded together. The prior art does not appear to teach transparent panel structures having at least one ceramic or glass layer that abuts a plastic panel without the two panels being bonded together. Prior art exists where ceramic/glass subpanels are physically or mechanically coupled to plastic subpanels without the use of adhesives or bonding agents (i.e. typically through some type of frame structure or clamping mechanism), but not without some interstitial layer preventing the layers from abutting each other and/or otherwise touching. Additional relevant prior art references may be found in the accompanying PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641